Citation Nr: 0534341	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-24 504	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 to December 1965.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Newark, New Jersey RO.  In September 
2005, the veteran testified at a Travel Board hearing before 
the undersigned; a transcript of that hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.   


REMAND

The veteran alleges he sustained a back injury in service 
during basic training, and that he has had continuous back 
pain ever since.  On VA examination in September 2004 he 
described an injury when he was flipped by a judo instructor.  
In Travel Board hearing testimony he related a basic training 
incident when a 2nd Lieutenant jumped from back to back.  His 
service medical records reveal that on induction examination 
in 1962 he was noted to have a 6.5 cm. laparotomy incision 
scar related to a gunshot wound he sustained at age 15.  In 
August 1963 he was seen for complaints of back soreness.  In 
December 1963 he was seen with mid-back soreness related to 
prostatitis.  In August 1965 he was seen for complaints of 
pain at the base of the spine of one week's duration.  
Findings included some redness and soreness.  Treatment 
consisted of soaks and a fungicidal powder for athlete's 
foot.  The service medical records do not document either 
injury described by the veteran.  On service separation 
examination the spine and other musculoskeletal system were 
normal.  

At the Travel Board hearing the veteran noted that he was a 
practicing physician for many years, and testified that since 
1965 he has sought treatment for low back disability which 
has progressively worsened over time.  He indicated that none 
of the early records are available.  He also testified that 
his back disability was aggravated by a minor post-service 
motorcycle accident, and in a later incident when he tried to 
prevent a patient from falling off an examination table.  

In a May 2004 statement, W. M., M. D., states that he had 
treated the veteran for fourteen years.  He first saw the 
veteran for neck pain secondary to a motor vehicle accident.  
Dr. W.M. noted that X-rays at the time "were impressive for 
the extent of degenerative changes they revealed".  Dr. W.M. 
also reported that "Recently [the veteran] has become 
completely disabled by a lumbar injury occurring as he 
attempted to restrain a patient who was falling from an exam 
table.  The resulting disc herniations have left him in 
constant pain."  Dr. W.M. noted that the veteran described 
two injuries to his back in service, and opined " It seems 
to a reasonable degree of medical certainty that [the 
veteran's] cervical and lumbosacral injuries initiated from 
the trauma sustained by his basic training years."  

On VA examination in September 2004, the examiner reviewed 
the veteran's claims file, including his service medical 
records, and opined that his degenerative joint and disc 
disease did not appear to be caused by an injury in service.

In a statement dated in September 2005, J. W., D.O., noted 
that the veteran was involved in motor vehicle accidents in 
"1980 to 1990", and that both times it was noted that he 
had pre-existing injuries.  Dr. J.W. stated that the veteran 
had osteoarthritis and disc disease of the lumbar spine which 
"most likely is due to trauma which had occurred at a 
younger age while he was in the Army."  

It does not appear that there has been any attempt to secure 
complete available records of postservice treatment the 
veteran received for low back disability.  Records of 
postservice (and particularly initial) treatment (which 
apparently were, at least in part, bases for medical opinions 
the veteran submitted in support of his claim) would likely 
have some bearing on the matter at hand, and must be secured 
for the evidentiary record to be complete.  [Notably, 
38 C.F.R. § 3.158 provides that where evidence requested in 
connection with an original claim is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned.]   

As there are conflicting medical opinions regarding the 
etiology of the veteran's low back disability, and as none of 
the opinions already of record are based on a complete record 
(as treatment records are outstanding), another examination 
to determine the etiology of the veteran's low back 
disability (and reconcile the differences) is indicated.  

At the Travel Board hearing, the veteran submitted additional 
evidence with a waiver of RO consideration.  As the case is 
being remanded anyway, the RO will have the opportunity to 
initially review the additional evidence.  Finally, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000, and applies in the instant case.  While the 
veteran was provided some notice of the VCAA in 
correspondence dated in March 2003, he has not been 
specifically advised to submit everything he has pertinent to 
his claim.  As the case is being remanded anyway, there is an 
opportunity for such notice without adding any significant 
delay in the processing of the appeal.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be specifically 
advised to submit everything in his 
possession pertinent to his claim.  He 
should have the opportunity to respond.

2.  The veteran should be asked to 
identify all sources (and provide 
releases for records of ) all treatment 
and evaluations (including for any 
insurance settlements) he received for 
low back disability since his separation 
from service.  The sources identified 
(and for which releases must be provided) 
must specifically include all treatment 
and evaluations he received following his 
motorcycling accident, all treatment 
records and evaluations he received 
following his two motor vehicle accidents 
in "1980 to 1990", all treatments 
records and evaluations he received 
following the injury he sustained in 2002 
while restraining a patient from falling 
from an examination table, any 
evaluations he received in conjunction 
with any insurance settlements, and Drs. 
WM and JW, as well as any other 
physicians who have treated or evaluated 
the veteran for low back disability.  The 
RO must obtain complete records of all 
treatment and evaluations the veteran 
received from the identified sources 
(which must specifically include complete 
treatment records from Drs. WM (from 
apparently 1990) and JW.   

3.  The RO should then arrange for the 
veteran to be afforded an examination by 
an orthopedic specialist to determine the 
likely etiology of his current low back 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
physician should note the veteran's 
service medical records, his statements 
and testimony, the history of postservice 
injuries, and the medical opinions 
already in the record, and should opine 
whether it is at least as likely as not 
(i.e., a 50 % or better probability) that 
the veteran's current low back disability 
was caused or aggravated by his military 
service or any injury(ies) sustained 
therein.  The examiner is asked to 
comment on the opinions already of 
record, and should explain the rationale 
for all opinion given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of the 
case should be issued, and the appellant 
and his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


